IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

                                         IN RE AALYAH P.

                       Appeal from the Circuit Court for Shelby County
                        No. CT00531313     Robert L. Childers, Judge




                   No. W2014-01900-COA-R3-PT - Filed February 3, 2015



The Notice of Appeal was not timely filed, and we therefore have no jurisdiction to consider
this appeal. Consequently, this appeal is dismissed.

Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

A RNOLD B. G OLDIN, J., B RANDON O. G IBSON, J., AND K ENNY W. A RMSTRONG, J.

Vanessa Marie King-Knight, Memphis, Tennessee, pro se.

Herbert H. Slatery, III, Attorney General and Reporter; Alexander S. Rieger, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children's Services.

                                   MEMORANDUM OPINION 1

       In this case, it appears that a final order was entered on July 28, 2014, and there is no
indication that any of the motions listed in Rule 4(b) were timely filed. Thus, the Notice of
Appeal filed by Appellant Vanessa Marie King-Knight should have been filed within thirty
days after July 28, 2014. See Tenn. R. App. P. 4(a). Appellant, however, did not file a
notice of appeal until August 28, 2014, and that date is more than thirty days after July 28,


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
2014.

      By Order entered on January 21, 2015, the Court directed Appellant to show cause
why this appeal should not be dismissed for failure to timely file the Notice of Appeal.
Appellant filed a response to our Order on February 2, 2015, and stated therein that she
inadvertently miscalculated the thirty (30) day time period within which to file her Notice of
Appeal.

        The thirty-day time limit for filing a notice of appeal set forth in Rule 4 of the
Tennessee Rules of Appellate Procedure is mandatory and jurisdictional in civil matters.
Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117 S.W.3d 252, 255
(Tenn. 2003). The Tennessee Rules of Appellate Procedure expressly prohibit this Court
from either waiving or extending that time period. See T.R.A.P. 2 and 21(b). Thus, the
failure to timely file a notice of appeal deprives this court of jurisdiction to hear the matter
and therefore, this appeal must be dismissed.

                                         Conclusion

       For the foregoing reasons, we dismiss this appeal for failure to timely file the notice
of appeal. Costs of this appeal are taxed to the appellant, Vanessa Marie King-Knight, for
which execution may issue if necessary.


                                                   PER CURIAM